                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON


HITACHI AUTOMOTIVE SYSTEMS                  )
AMERICAS, INC.,                             )
                                            )                  Case No.
      Plaintiff,                            )            5:18-cv-438-JMH-MAS
                                            )
v.                                          )             MEMORANDUM OPINION
                                            )                  AND ORDER
TI AUTOMOTIVE LIGONIER                      )
CORPORATION,                                )
                                            )
      Defendant.                            )

                                ***
      The parties filed a motion captioned as a joint motion for

adjournment of scheduling order.                 [DE 35].      Still, the parties’

motion does not request that the deadlines in the scheduling order

be continued generally.             Instead, the motion requests a thirty-

day   extension    of    the    remaining        dates   and     deadlines    in    the

scheduling   order.1           As   such,       the   parties’    motion     is    most

appropriately construed as a motion to amend the scheduling order.

      Here, good cause exists to allow the requested amendments to

the scheduling order.          As a result, the parties’ joint motion [DE

35], properly construed as a motion to amend the scheduling order,

is GRANTED IN PART and DENIED IN PART because the Court must adjust

some of the proposed deadlines in the parties’ motion.




1 The Court previously granted the parties’ request to extend the
deadline for completion of fact discovery. [DE 32].
       First, the parties have stated that they continue to work

toward a resolution of all issues in this action and a similar

case before the Court, 5:19-cv-184-JMH.            As such, the limited

extensions requested in the motion will allow the parties to

continue to work toward a resolution of all remaining disputes in

this action outside of court.

       Second, the amendments to the scheduling order are limited in

time and will help reserve the resources of the Court and the

parties.     Ultimately, if the parties can reach an agreement as to

the remaining disputes outside of this Court, it will negate the

need   for   the   parties   to   engage   in   additional   discovery   or

preparation for hearings.         Additionally, a settlement of some or

all the remaining disputes will conserve the Court’s resources by

eliminating the need for additional proceedings or limiting the

issues to be tried at trial.

       Third, and finally, the parties agree about amending the

scheduling order.      The joint motion eliminates concerns about

prejudice to one of the parties as a result of extending the

deadlines in the scheduling order.

       In sum, good cause exists to grant the joint motion to amend

the remaining dates and deadlines in the scheduling order.

Accordingly, IT IS ORDERED as follows:




                                      2
     (1)   The parties’ joint motion [DE 35], construed as a motion

to amend the scheduling order, is GRANTED IN PART and DENIED IN

PART;

     (2)   The parties shall complete all discovery, including fact

and opinion discovery, on or before August 2, 2019;

     (3)   Dispositive motions must be filed by the parties on or

before August 16, 2019;

     (4)   That   all   motions   in       limine,   including   those   made

pursuant to Daubert v. Merrell Dow Pharm, Inc., 509 U.S. 579

(1993), be filed no later than August 26, 2019;

     (5)   The final pretrial conference, currently scheduled for

Monday, September 16, 2019, at 11:00 a.m., is CONTINUED until

Monday, October 21, 2019, at 10:30 a.m., at the United States

Courthouse in Lexington, Kentucky, subject to intervening orders

of the Court;

     (6)   The jury trial, currently scheduled for Tuesday, October

15, 2019, at 9:00 a.m., is CONTINUED until Tuesday, November 19,

2019, at 9:00 a.m., at the United States Courthouse in Lexington,

Kentucky, subject to intervening orders of the Court; and

     (7)   This order has no impact on any other dates, deadlines,

or instructions in the Court’s previous scheduling order [DE 29].

     This the 27th day of June, 2019.




                                       3
4
